MEMORANDUM OPINION
 
No. 04-11-00222-CV
 
WALGREEN COMPANY,
Appellant
 
v.
 
Jessica SOLIZ,
Appellee
 
From the 407th
Judicial District Court, Bexar County, Texas
Trial Court No. 2010-CI-010913
Honorable David A.
Berchelmann, Jr., Judge Presiding
 
PER CURIAM
 
Sitting:          Catherine Stone,
Chief Justice
                     Karen
Angelini, Justice
                     Marialyn
Barnard, Justice
 
Delivered and
Filed:  April 27, 2011
 
MOTION TO DISMISS
GRANTED; APPEAL DISMISSED
 
Appellant Walgreen Company filed a motion
to dismiss this appeal.  We grant the motion.  See Tex. R. App. P. 42.1(a)(1).  We order
all costs assessed against appellant.  See Tex. R. App. P. 42.1(d)(absent agreement of the parties,
costs are taxed against appellant).
 
PER
CURIAM